     Case 3:06-cv-01706-BEN-NLS Document 38 Filed 02/08/21 PageID.208 Page 1 of 4




 1   PETER S. SPIVACK
     Hogan Lovells US, LLP
 2   555 13th Street, N.W.
     Washington, DC 20004
 3   Telephone: (202) 637-5631
     Cal. Bar No. 136909
 4
 5   Attorney for Defendants
 6
 7
 8                                         UNITED STATES DISTRICT COURT
 9                                        SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                 )
                                               )
11                       Plaintiff,            )                       Civil No. 06 CV 1706 BEN (NLS)
                                               )
12                  v.                         )
                                               )
13   Undetermined quantities of boxes          )
     of Signature Edition Gold infusion        )                       UNOPPOSED MOTION TO
14   pumps, et al.,                            )                       AMEND DECREE FOR
                                               )                       CONDEMNATION AND
15                                             )                       PERMANENT INJUNCTION
                     Defendants.               )
16   __________________________________________)
17
18                COME NOW DEFENDANTS CareFusion 303, Inc. and Keith McLain, by and through
19   their counsel, Peter S. Spivack, who hereby move the Court to amend the Amended Consent
20   Decree of Condemnation and Permanent Injunction ("Amended Decree") previously entered by
21   this Court on December 22, 2016, by deleting the named individual Keith McLain throughout the
22   Amended Decree and substituting therefore Jeffry Fecho, Vice President, Quality Management,
23   MMS, at Becton, Dickinson and Company. Defendants CareFusion 303, Inc. and Michael
24   Garrison will remain a party to the Amended Decree. Plaintiff United States of America, by and
25   through its counsel, Allan Gordus, Trial Attorney, United States Department of Justice, does not
26   oppose this motion.
27                In support of this motion, defendants state as follows:

     \\DC - 035947/000004 - 15934623 v2
     Case 3:06-cv-01706-BEN-NLS Document 38 Filed 02/08/21 PageID.209 Page 2 of 4




 1                1.           On February 23, 2009, this Court entered an Amended Decree involving
 2   corporate defendant, Cardinal Health 303, Inc., and three individual defendants, David L.
 3   Schlotterbeck, Dwight Winstead, and Donald M. Abbey.
 4                2.           As a result of a legal entity name change, on October 14, 2009, pursuant to a joint
 5   motion by the parties, the Court amended the Amended Decree to substitute CareFusion 303, Inc.
 6   throughout for Cardinal Health 303, Inc.
 7                3.           On June 11, 2012, this Court entered an Amended Decree substituting two new
 8   individual defendants, Thomas Leonard and Jean-Claude Kyrillos, for two officers of
 9   CareFusion 303, Inc., David L. Schlotterbeck and Dwight Winstead, who had retired from the
10   company.
11                4.           On July 26, 2016, this Court entered an Amended Decree substituting Michael
12   Garrison for defendant Jean-Claude Kyrillos because defendant Kyrillos had resigned from
13   CareFusion 303, Inc. Defendant Garrison is currently employed by Becton, Dickinson and
14   Company as World-Wide President, BD Medical – Medication Management Solutions.
15                5.           On December 22, 2016, this Court entered an Amended Decree substituting
16   defendant Keith McLain for two individual defendants, Donald M. Abbey and Thomas Leonard,
17   because those individuals had resigned from CareFusion 303, Inc.
18                6.           The present motion is necessary because Keith McLain has resigned from
19   CareFusion 303, Inc. CareFusion 303, Inc. represents that (1) neither CareFusion 303, Inc., nor
20   any of its affiliates or subsidiaries, has any present intention of employing, or being affiliated
21   with in any other capacity (e.g., as a consultant), Keith McLain, and (2) if Keith McLain were to
22   become employed by or affiliated with CareFusion 303, Inc., or any of its affiliates or
23   subsidiaries, in a management capacity or as a consultant, then CareFusion 303, Inc. would
24   require that he consent to become subject to the Amended Decree if at that time it is otherwise
25   still in effect.
26                7.          October 25, 2020, Jeffry Fecho was hired as Vice President, Quality Management,


     \\DC - 035947/000004 - 15934623 v2
     Case 3:06-cv-01706-BEN-NLS Document 38 Filed 02/08/21 PageID.210 Page 3 of 4




 1   MMS, at Becton, Dickinson and Company. Jeffry Fecho is an officer of CareFusion 303, Inc.,
 2   and he has agreed to assume all obligations and responsibilities of Keith McLain under the
 3   Amended Decree.
 4                8.           Counsel for Plaintiff, Allan Gordus, has stated that he does not oppose this
 5   Motion.
 6                Based on the foregoing, Defendants respectfully request that the Court enter an order
 7   amending the Amended Consent Decree for Condemnation and Permanent Injunction.
 8
                  DATED: February 8, 2021                            /s/ Peter Spivack_____
                                                                     PETER SPIVACK
 9                                                                   Counsel for Defendants
                                                                     E-Mail: peter.spivack@hoganlovells.com
10
11




     \\DC - 035947/000004 - 15934623 v2
    Case 3:06-cv-01706-BEN-NLS Document 38 Filed 02/08/21 PageID.211 Page 4 of 4




1                I hereby consent to the entry of the proposed Amended Consent Decree as described in
2   the foregoing Motion.

3
                 DATED:                      , 2021         __________________________
4                                                           Jeffry Fecho
                                                            Vice President,
5                                                           Quality Management, MMS
6                                                           Becton Dickinson
7                                                           Individually and on behalf of CareFusion
8                                                           303, Inc.
9




    \\DC - 035947/000004 - 15934623 v2
